Siebecker, J.
In this case it is held: That the circuit court correctly found as a fact that the second carload of potatoes sold by plaintiff to Blodgett was a sale to him individually and that Blodgett and the Schroeder & Daly Company are not liable under their joint enterprise at North Milwaukee for the purchase price thereof to the plaintiff. It follows that the circuit court properly awarded recovery in plaintiff’s favor and against Blodgett individually and against the Schroeder & Daly Company for the amounts respectively indicated in the judgment.
By the Court. — The judgment appealed from is affirmed.